Citation Nr: 0031856	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for left upper extremity weakness, status post 
cerebrovascular accident with left hemiparesis.  

2.  Entitlement to a disability rating greater than 10 
percent for left lower extremity weakness, status post 
cerebrovascular accident with left hemiparesis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from September 1971 to September 
1974 and from March 1990 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that, in his May 1999 notice of disagreement, 
the veteran raised new claims for service connection for a 
mental disorder and for a total disability rating based on 
individual unemployability.  Although the RO adjudicated the 
claim for a mental disorder in a July 1999 rating decision, 
it did not adjudicate the total disability claim.  Therefore, 
that matter is referred to that office for the appropriate 
development and adjudication.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is right handed.  

3.  The veteran complains of weakness in the left arm.  
Physical examination reveals left arm strength of 5-/5.   

4.  The veteran complains of left leg weakness, as well as 
pain with use.  Physical examination reveals left leg 
strength of 4/5, gait with a left limp, and decreased 
sensation to touch compared to the right leg.  The veteran 
uses a cane to assist with ambulation.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for left upper extremity weakness, status post 
cerebrovascular accident with left hemiparesis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107 as 
amended by H.R. 4864, Veterans Claims Assistance Act of 2000 
(November 9, 2000); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.124, Diagnostic Codes 8008, 8513 (2000).  

2.  The criteria for a 20 percent disability rating for left 
lower extremity weakness, status post cerebrovascular 
accident with left hemiparesis have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 U.S.C.A. § 5107 as amended by H.R. 4864, 
Veterans Claims Assistance Act of 2000 (November 9, 2000); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.124, Diagnostic 
Codes 8008, 8520 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that recent legislation has 
eliminated the requirement for a well-grounded claim and 
enhanced VA's duty to assist veterans in developing facts 
pertinent to their claims.  See H.R. 4864, Veterans Claims 
Assistance Act of 2000 (November 9, 2000); The Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 104 (2000).  Upon a review of the claims folder, 
the Board finds that the RO has provided all required 
assistance to the veteran in this case.    

Factual Background

The RO established service connection for hypertension in a 
January 1994 rating decision.  In a January 1997 rating 
action, the RO established service connection for 
cerebrovascular accident (CVA) secondary to hypertension.  
The RO awarded a 100 percent rating from October 1996, 
followed by a 10 percent rating from April 1997.  In an 
October 1997 rating decision, the RO again increased the 
disability evaluation for cerebrovascular accident to 100 
percent from July 1997, followed by a 10 percent from January 
1998.  

In September 1998, the veteran submitted a claim for an 
increased evaluation for the residuals of his CVA.  With his 
claim, he submitted a report from Humberto Gonzalez, Ph.D., 
for evaluations performed in 1998.  The report reflected the 
veteran's complaints of pain and weakness in the extremities.  

In connection with his claim, the veteran underwent a VA 
cardiology examination in October 1998.  He reported that his 
previous strokes affected the left side of his body, 
including the arm and the leg.  He limped due to left leg 
weakness.  He used a walking cane.  He was able to walk 
approximately two blocks before he had to stop due to pain in 
the left leg.  The examiner noted that the veteran was right 
handed.  Examination revealed a very definite limp on the 
left side.  The diagnosis was hypertensive cerebrovascular 
disease, status post strokes, currently stable but with 
residual weakness in the left side of the body.  

The veteran also underwent a VA neurology examination in 
October 1998.  He reported having left-sided weakness since 
his first stroke in October 1996, although the weakness 
gradually improved thereafter.  He had another stroke in July 
1997 that caused additional left-sided weakness.  The veteran 
related that he had not recovered from the second stroke as 
well as he did the first one.  His current primary problem 
was left-sided weakness and difficulty with gait.  The 
examiner noted that the veteran was right handed.  Physical 
examination revealed mild left hemiparesis, with strength of 
about 5-/5 in the left arm and 4/5 in the left leg.  
Sensation to touch was decreased over the left leg compared 
to the right.  There was mild left hemiparetic gait for which 
the veteran used a cane for assistance.  The diagnosis was 
right hemispheric CVA with left hemiparesis, with mild 
weakness in the left arm and weakness in the left leg that 
caused an abnormal gait.      

In a February 1999 rating decision, the RO evaluated the left 
arm weakness and left leg weakness separately as residuals of 
a CVA.  It assigned a 20 percent evaluation and a 10 percent 
evaluation, respectively, effective from January 1998.  The 
veteran timely appealed that decision.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO evaluated the veteran's cerebrovascular accident under 
Diagnostic Code (Code) 8008, thrombosis of the vessels of the 
brain.  38 C.F.R. § 4.124a.  Under Code 8008, a 100 percent 
evaluation is assigned for six months following the 
occurrence of the thrombosis.  Thereafter, the disability is 
rated according to its residuals, with a minimum evaluation 
of 10 percent provided under Code 8008.   


1.  Left Upper Extremity Weakness

The veteran's left upper extremity weakness is evaluated as 
20 percent disabling under Code 8513, paralysis of the 
radicular groups of the peripheral nerves.  38 C.F.R. § 
4.124a.  The evidence shows that the veteran is right handed.  
Under Code 8513, a 20 percent rating is assigned for the non-
dominant arm for mild incomplete paralysis.  Moderate 
incomplete paralysis warrants a 30 percent rating.        

Notes to the section for evaluation of diseases of the 
peripheral nerves specify that "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  

With respect to the left arm, the evidence reveals only 
subjective complaints of weakness and objective evaluation of 
strength at 5-/5.  The Board cannot characterize these 
findings are representative of moderate incomplete paralysis 
required for a 30 percent rating.  38 C.F.R. § 4.7.  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 
20 percent for left upper extremity weakness, status post 
cerebrovascular accident with left hemiparesis.  38 U.S.C.A. 
§ 1155; 38 U.S.C.A. § 5107 as amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000 (November 9, 2000); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.124a, Codes 8008 and 8513.      

2.  Left Lower Extremity Weakness

The veteran's left lower extremity weakness is evaluated as 
10 percent disabling under Code 8520, paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a.  Code 8520 provides for a 
10 percent rating when there is mild incomplete paralysis.  
Moderate incomplete paralysis warrants a 20 percent rating, 
and moderately severe incomplete paralysis warranted a 40 
percent rating.       

Review of the record reveals subjective complaints of left 
leg weakness, as well as pain with walking.  Objective 
physical findings include left leg strength of 4/5, gait with 
a left limp, and decreased sensation to touch compared to the 
right leg.  The veteran requires a cane for assistance with 
ambulation.  Considering the symptoms and the affect on the 
veteran's ability to ambulate, the Board finds that overall 
disability picture more nearly approximates the criteria for 
moderate incomplete paralysis and a 20 percent disability 
rating under Code 8520.  38 C.F.R. § 4.7.  However, absent 
additional symptomatology or objective indication of 
increased weakness, the Board does not find that the 
disability picture more closely resembles moderately severe 
incomplete paralysis to warrant a 40 rating. Id.      

In summary, the Board finds that the evidence supports 
entitlement to a 20 percent disability rating for left lower 
extremity weakness, status post cerebrovascular accident with 
left hemiparesis.  38 U.S.C.A. § 1155; 38 U.S.C.A. § 5107 as 
amended by H.R. 4864, Veterans Claims Assistance Act of 2000 
(November 9, 2000); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, 
Codes 8008 and 8513. 


ORDER

A disability rating greater than 20 percent for left upper 
extremity weakness, status post cerebrovascular accident with 
left hemiparesis is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent disability rating for left 
lower extremity weakness, status post cerebrovascular 
accident with left hemiparesis is granted. 



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 6 -


